Dewey, J.
We think the demurrer in the present case must be overruled, and the case proceed to trial upon an issue as to the facts, which facts, when fully developed, will present the case more properly for an adjudication by the court. If the case should not prove to be one brought to recover for moneys paid or goods furnished by the plaintiff on account of the wife and children of the defendant, as paupers or persons standing in immediate need of relief, the plaintiffs had no authority to make the expenditures. We do not think a town stands in the same relation to the husband in this respect, as other individuals might, who should have supplied a wife who was wholly and unjustifiably neglected by a husband possessed of abundant means. The common law gives the wife a credit in her husband’s name in such cases; and he who furnishes the necessary articles for her support may charge the husband therefor. We do not adopt the broad ground stated in Rumney v. Keyes, 7 N. H. 576. A town is not to furnish supplies to a married woman, whose husband has wilfully neglected to make the necessary provision for her, except in performance of the duties required of them by the pauper laws; and such expenditures, when made, must be through the official agents of the town charged with the duty of furnishing such supplies.
But if the overseers of the poor of New Bedford found the wife and children of the defendant in distress and need of immediate relief, they might properly furnish them necessary articles for the supply of their wants. Their necessity for such aid would, for the time being, make them paupers. Suppose such a case of distress and need of relief to exist, and supplies to be furnished by the proper authorities of the town, the amount may be recovered of the husband. That question was settled in the case of Hanover v. Turner, 14 Mass. 227. It was the direct question there, whether the town could, in such case, maintain their action against the husband, upon an implied assumpsit at common law, and it was held that they could.
The result therefore is, that municipal corporations are only *31authorized to furnish relief to those who, when the relief is furnished, may properly be denominated paupers, either from general poverty, or present temporary necessities requiring such aid; and that where the town has, in cases like those stated, furnished necessary supplies, through the action of the overseers of the poor, an action will lie at common law against the husband, to recover the amount thus expended for his wife and minor children.

Demurrer overruled.